Luke, J.
This case comes to this court upon exception to the ruling of the judge of the superior court on certiorari, setting aside a judgment of the municipal court of Atlanta, rendered in favor *825of the plaintiff, upon an agreed statement of facts. The controlling part of the judgment excepted to was as follows: “Negligence or conversion on the part of the connecting carrier, not as such, but merely as a warehouseman, should not, under this contract, be imputed to the initial carrier.” The Supreme Court in answer to a question certified by this court held as follows: “ Tn an interstate shipment such as indicated in the question propounded, the initial carrier is liable if the goods are lost or injured, destroyed, or converted by a connecting carrier when acting as warehouseman under such facts as render such terminal carrier liable.” 160 Ga. 205 (127 S. E. 768). Under this ruling the judge of the superior court erred in sustaining the certiorari and in setting aside the judgment of the municipal court of Atlanta.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.